Citation Nr: 1752839	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  05-37 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating higher than 10 percent for chondromalacia patella with internal derangement of the right knee.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel



INTRODUCTION

The Veteran served on active duty from August 1991 to January 1994. She also served in the Army National Guard from January 1994 to July 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 Rating Decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent part, granted service connection for chondromalacia patella with internal derangement of the right knee and assigned a noncompensable rating effective July 26, 2004.

In June 2013, the Board denied the Veteran's claim of entitlement to an initial rating higher than 10 percent for chondromalacia patella with internal derangement of the right knee.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  The parties submitted a Joint Motion for Partial Remand (Joint Motion) in June 2014, which indicated that the Board erred by failing to adequately discuss whether the VA examinations adequately considered any functional loss during the Veteran's reported flare-ups.  By an Order dated in July 2014, the Court granted the Joint Motion and remanded the matter for readjudication in accordance with its instructions. 

The Board again remanded the Veteran's claim in April 2015, July 2016, and February 2017 for further development.

Following the most recent readjudication of this appeal by the Agency of Original Jurisdiction (AOJ) in the September 2017 Supplemental Statement of the Case (SSOC), the Veteran's vocational rehabilitation folder was added to the record.  However, the Veteran's representative waived the Veteran's right to have the AOJ initially consider this evidence in a statement dated in September 2017.  38 C.F.R. §§ 20.800, 20.1304 (2017).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.
REMAND

The Board must reconsider this case in light of Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).  The Court recently addressed 38 C.F.R. § 4.40 (2017), which states that a VA examiner must "express an opinion on whether pain could significantly limit functional ability" and the examiner's determination in such regard "should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  In this regard, the Court concluded that, when a VA examiner is asked to provide an opinion as to additional functional loss during flare-ups of a musculoskeletal disability, the examiner must obtain information from the veteran regarding the severity, frequency, duration, characteristics, and/or functional loss related to such flare-ups.  The Court further concluded that, if the examination was not being conducted during a flare-up, the examiner should provide an opinion based on estimates derived from the information above as to the additional loss of range of motion that may be present during a flare-up.  Additionally, if the examiner cannot provide an opinion as to additional loss of motion during a flare-up without resorting to mere speculation, the examiner must make clear that s/he has considered all procurable data (i.e., the information regarding frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups elicited from the veteran), but any member of the medical community at large could not provide such an opinion without resorting to speculation.  Sharp, 29 Vet. App. at 33.  

The Board has reviewed the Veteran's most recent June 2017 VA examination findings and concludes that these findings do not meet the specifications of Sharp.  Specifically, the VA examiner noted the Veteran's reports of flare-ups, but did not obtain information from the Veteran regarding the severity, frequency, duration, characteristics, and/or functional loss related to such flare-ups.  The examiner found that the functional loss caused by the Veteran's flare-ups could not be described in terms of ranges of motion without resorting to mere speculation.  No rationale was provided for this opinion.  In the October 2017 Informal Hearing Presentation (IHP), the Veteran's representative argued that the June 2017 VA examination was inadequate based on its findings regarding the Veteran's flare-ups.  Given this and the prior Court's remand of this case, the Board is not satisfied that the examination findings are adequate for a contemporaneous rating.  Therefore, an additional examination is necessary under 38 C.F.R. § 3.159(c)(4) (2017).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate VA examination to determine the current severity of her chondromalacia patella with internal derangement of the right knee.  Her claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings in detail.

The examiner should identify the current nature and severity of all manifestations of the Veteran's right knee disability.  The examiner should record the range of motion of the right knee observed on clinical evaluation in terms of degrees.  If there is evidence of pain on motion, the examiner should indicate the degree of range of motion at which such pain begins, as well as whether such pain on movement results in any loss of range of motion.  The examiner should record the results of range of motion testing for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that is so.

The examiner is requested to review the VA examinations containing ranges of motion findings pertinent to the Veteran's right knee disability conducted in March 2005, August 2010, January 2012, November 2015, August 2016, and June 2017.  In this regard, the examiner is requested to offer an opinion as to the range of motion findings for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to do so, he or she should explain why.

It is also imperative that the examiner comment on the functional limitations caused by flare-ups and repetitive use.  In this regard, the examiner should indicate whether, and to what extent, the Veteran's ranges of motion are additionally limited during flare-ups or on repetitive use, expressed, if possible, in terms of degrees, or explain why such details cannot be feasibly provided.

With specific regard to flare-ups, if the Veteran endorses experiencing them, the examiner must obtain information regarding the frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups.  Then, if the examination is not being conducted during a flare-up, the examiner should provide an opinion based on estimates derived from the information above as to the additional loss of range of motion that may be present during a flare-up.  If the examiner cannot provide an opinion as to additional loss of motion during a flare-up without resorting to mere speculation, the examiner must make clear that s/he has considered all procurable data (i.e., the information regarding frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups elicited from the Veteran), but any member of the medical community at large could not provide such an opinion without resorting to speculation.

The examiner is requested to review the VA examinations conducted in March 2005, August 2010, January 2012, November 2015, August 2016, and June 2017, and offer an opinion as to whether additional loss of ranges of motion was present during a flare-up.  If the examiner is unable to do so, the examiner must make clear that s/he has considered all procurable data (i.e., the information regarding frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups elicited from the Veteran), but any member of the medical community at large could not provide such an opinion without resorting to speculation.

All opinions expressed should be accompanied by supporting rationale.

2.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought remains denied, furnish the Veteran and her representative a SSOC and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.
§§ 5109B, 7112 (2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




